Citation Nr: 1627911	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2015, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.

In June 2015 the Board denied entitlement to service connection for chronic fatigue syndrome and remanded the issue of entitlement to a higher evaluation for cancer of the vocal cord.

The Veteran appealed the denial of service connection for chronic fatigue syndrome to the United States Court of Appeals for Veterans Claims (Court).  In March 2016 the Court granted a March 2016 Joint Motion for Remand (JMR) which vacated the June 2015 Board decision with regard to the issue of entitlement to service connection for chronic fatigue syndrome and remanded the issue to the Board for further consideration consistent with the terms of the JMR.

The issue of entitlement to a rating higher than 30 percent for cancer of the vocal cord (larynx) has not been returned to the Board following development ordered in the June 2015 Board decision.  As such, the issue will not be considered at this time.

The Board acknowledges that the Veteran and his representative have submitted timely notices of disagreement (NOD) as to issues of the initial 30 percent evaluation granted for major depression and anxiety disorder, the initial noncompensable evaluation granted for headaches as secondary to cancer of the larynx, the initial 10 percent evaluation granted for hoarseness as secondary to cancer of the larynx, and the initial 30 percent evaluation granted for hypothyroidism residuals of cancer of the vocal cord as secondary to cancer of the larynx.  A statement of the case has not been issued on any of these issues.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The issue of whether an April 2013 rating decision contained clear and unmistakable error to the extent that it assigned an effective date of August 31, 2010, for the grant of service connection for ischemic heart disease associated with herbicide exposure has been submitted on a VA Form 21-526EZ in June 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2016 the parties to the JMR agreed that the Board's finding that the Secretary's duty to assist the Veteran did not require providing him a medical examination because he did not carry a diagnosis of chronic fatigue syndrome was flawed.  The parties agreed that:

Pursuant to section 5103A, the Secretary is obligated to provide a Veteran with a medical examination or to obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during 3 an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2) (emphasis added); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).

The parties agreed that the Board's statement appeared to suggest that a VA examination was not required because he had not been diagnosed with chronic fatigue syndrome was insufficient because it did not address both the means of satisfying the first element of McLendon.  

The parties further agreed that the Board erred in the manner in which it attributed the Veteran's complaints of fatigue to his laryngeal cancer treatment.  The parties agreed that specifically, in explaining that Veteran was not entitled to a VA examination for his claim of entitlement to service connection for chronic fatigue syndrome, the Board noted that while his file included complaints and clinical findings of fatigue, an August 2006 VA examiner opined that the finding was secondary to his larynx cancer treatment.  The parties to the JMR state that while the Board was correct that the August 2006 examiner diagnosed the Veteran with "[c]hronic fatigue secondary to larynx cancer treatment", it did not discuss the fact that the Veteran continued to complain of fatigue for years after his cancer of the larynx was in remission, and whether this may have indicated that his fatigue was not related to his larynx cancer treatment.  

The parties further identified a December 2009 VA treatment record noting a complaint that the Veteran was not able to function daily and was in bed a lot because of fatigue.  A March 2010 VA treatment record was identified wherein it was noted that the Veteran "should not be working due to his multiple medical conditions, chronic fatigue, and depression."  A July 2010 VA treatment record was noted that indicated that the Veteran still had a lot of fatigue.  

The parties concluded that because the Board attributed the Veteran's complaints of fatigue to his laryngeal cancer treatment, without also discussing the fact that his cancer was in remission in 2007 and that he continued to complain of fatigue for multiple years thereafter, the reasons and baes for the finding that the duty to assist was met was inadequate.

In a September 2015 VA examination report, the Veteran was noted to be diagnosed with hypothyroidism in April 2015 after prolonged complaints of fatigue and weakness following his treatment with radiation for laryngeal cancer.

A VA examiner in September 2015 rendered the opinion that the Veteran's hypothyroidism was at least as likely as not the result of radiation to the Veteran's neck for his laryngeal cancer.  Radiation to the neck was noted to be known to damage/slow down the thyroid and is even used to treat overactive thyroids.  The application of the radiation to the Veteran's normal thyroid in 2005 as his treatment for laryngeal cancer at least as likely as not caused some initial mild decreased function causing his complaints of fatigue and weakness and eventually over time leading to fully diagnosable hypothyroidism in 2015.

A VA examiner in September 2015 stated that the Veteran's fatigue and weakness are symptoms of his thyroid dysfunction.

Based upon the statements of the JMR and subsequent VA examinations, the Board finds that the claim must be remanded for the Veteran to be afforded a VA medical examination to determine whether the Veteran has a separate disability of chronic fatigue syndrome and, if so, whether any chronic fatigue syndrome found to be present is related to his service or due to or permanently aggravated by his service connected disabilities.  38 C.F.R. § 3.159.

Review of the VA treatment records reveals that in November 2015 the Veteran reported seeing a private ear, nose, and throat provider.  Review of the claims file reveals a single private provider note.  As it is unclear whether all private providers' treatment records have been associated with the claims file, on remand, the Veteran must be contacted and asked to identify all relevant treatment and to provide authorization for VA to obtain the records of the Veteran's treatment.  Thereafter, attempts must be made to obtain and associate with the claims file the identified treatment records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the Veteran identify all private providers who have treated him for symptoms associated with his chronic fatigue syndrome claim.  Ask that the Veteran either submit the treatment records of the identified providers or authorize VA to obtain the records on his behalf.  If the Veteran authorizes VA to obtain treatment records on his behalf, make attempts to obtain the records and associate them with the claims file.  Any additional pertinent VA or non-VA records should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any chronic fatigue syndrome found to be present.  Provide the examiner the Veteran's claims file for review. 

a. The examiner is requested to opine as to whether the Veteran has carried a diagnosis of chronic fatigue syndrome at any time since 2005.  The examiner should consider and discuss as necessary the examinations of record, including those performed in September 2015 diagnosing hypothyroidism manifested by fatigue and weakness.

b. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any diagnosed chronic fatigue syndrome is related to disease, injury, or other events during the Veteran's service. 

c. The examiner should also render an opinion regarding whether it is at least as likely as not that any chronic fatigue syndrome found to be present is due to or permanently aggravated by the Veteran's service connected disabilities, including ischemic heart disease, cancer of the vocal cord (larynx), hypothyroidism, major depression and anxiety, ageusia, hoarseness, and headaches.

The rationale for all opinions expressed should be provided. 

3.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

